DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/28/2020, in which, claims 1-15, are pending. Claims 1 and 8 are independent. Claims 2-7 and 9-15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamaya et al., (USPAP 2008/0267640 A1).

Referring to claim 1, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), including: an exposure device ([15 of fig 1]) to irradiate light corresponding to a test pattern onto a photoconductor; [0025] The scanning unit 19 (one example of the exposure unit) exposes a laser L, that has been emitted from a laser emitting unit (not shown), onto the surface of the photosensitive drum 28 corresponding to a color. See also ( 0025 [the sensor 15 exposes a light on the surface of the belt 13, and receives the reflected light with such as a phototransistor, and then outputs a signal corresponding to the amount of the received light, see 0024]);
 a developing device ([25 of fig 1]) to supply a developing agent to the photoconductor to form, on the photoconductor, ([see 0040, a developing unit 25 of fig 1, configured to develop the electrostatic latent image by adhering a developer to the image carrier]), a toner image corresponding to the test pattern; ([a test pattern for each color is printed on the surface of the belt 13 of fig 1, by scanner 19 of fig 1);
an intermediate transfer body to receive the toner image ([the toner fed onto the developing roller 25 then proceeds into the gap]), corresponding to the test pattern formed on the photoconductor; ([a plurality of toner adhesion patterns formed on the surface of a photoconductor in different image forming conditions, see 0004]);

 a controller ([the printer 1 includes a CPU 40 (one example of a controller and a correction unit]), to control the exposure device ([15 of fig1 or 2, to adjust the irradiated light so the test pattern [i.e. [density patch] becomes a contone pattern having a uniform tone, ([the calibration processing is conducted by the control of the CPU 40 for calibrating the image formation property of the image forming unit 10] see 0042), and
 to diagnose a condition of the image forming apparatus ([1 of fig 1]) based on the sensed test pattern, ([a test pattern (density patch) for each color is printed on the surface of the belt 13 by the scanning unit 19 and the processing unit 20 to measure the density of the pattern (i.e. density patch] by the sensor 15, based on the measured result, the density for image formation is calibrated] see 0042]).

Referring to claim 2, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein the controller includes: a processor to adjust an intensity of the light irradiated from the exposure device so the test pattern becomes the contone pattern; (the processing unit 20 to measure the density of the pattern (i.e. density patch] by the sensor 15, based on the measured result, the density for image formation is 

Referring to claim 3, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein a length of the test pattern in a sub-scanning direction of the intermediate transfer body is longer than a length corresponding to two rotation cycles of the photoconductor, ([a correction of timing for exposure by the scanning unit 17 (in short, the exposure position relative to the photosensitive drum 28) is performed, 0042-0043]).

Referring to claim 4, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein the test pattern includes a center test pattern located at a center of a main scanning direction of the intermediate transfer body, a left test pattern located at a left side of the center test pattern, and a right test pattern located at a right side of the center test pattern, ([0024] a sensor 15 (one example of a detection unit) for detecting test patterns formed on the belt 13 is provided in a position opposed to the bottom surface of the belt 13]).

Referring to claim 5, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming 

Referring to claim 6, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1), which is an image forming apparatus]), further including a communication interface, wherein the controller is to predict a condition change of the image forming apparatus based on a condition of the image forming apparatus, which is periodically diagnosed, or control the communication interface to transmit the condition of the image forming apparatus, which is periodically diagnosed, to a printing service management serve,.(see 0073 [the CPU 40 compares the fogging voltage obtained in S216 with a predetermined life voltage (S228), and if the fogging voltage value is greater than the life voltage value (S228: Yes), a notification is displayed on display unit 46 that it is the time for replacement of the photosensitive drum 28 (S229]).

Referring to claim 7, Hamaya teaches an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), further including a user interface device, wherein the controller is to control the user interface device to display, to a user, a diagnosis result of diagnosing a condition of the image forming apparatus, and display a diagnosis detail and a 

Referring to claim 8, Hamaya teaches a method of diagnosing a condition of an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), the method including: irradiating, on a photoconductor, light corresponding to a test pattern, the test pattern being a contone pattern having a uniform tone; ([0025] the scanning unit 19 (one example of the exposure unit) exposes a laser L, that has been emitted from a laser emitting unit (not shown), onto the surface of the photosensitive drum 28 corresponding to a color see also  [the sensor 15 exposes a light on the surface of the belt 13, and receives the reflected light with such as a phototransistor, and then outputs a signal corresponding to the amount of the received light, see 0024]);
 forming, on the photoconductor, a toner image corresponding to the test pattern by supplying a developing agent to the photoconductor; ([see 0040, a developing unit 25 of fig 1, configured to develop the electrostatic latent image by adhering a developer to the image carrier]),
irradiating, onto an intermediate transfer body, the toner image corresponding to the test pattern formed on the photoconductor; ([a test pattern for each color is printed on the surface of the belt) see also 0042, a test pattern (density patch) for each color is printed on the surface of the belt 13 by the scanning unit 19 and the processing unit 20 
sensing (15 of fig 1) the test pattern transferred onto the intermediate transfer body, by using a sensor; ([15 of fig1 or 2, to adjust the irradiated light so the test pattern [i.e. [density patch], and diagnosing a condition of the image forming apparatus based on the sensed test pattern. ([a test pattern (density patch) for each color is printed on the surface of the belt 13 by the scanning unit 19 and the processing unit 20 to measure the density of the pattern (i.e. density patch] by the sensor 15, based on the measured result, the density for image formation is calibrated] see 0042]).

Referring to claim 9, Hamaya teaches the method of an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein the irradiating of the light (15 of fig 1) on the photoconductor includes: adjusting an intensity of the light so the test pattern becomes the contone pattern; generating a signal according to the adjusted intensity through a pulse width modulator (PWM); ([a correction of timing for exposure by the scanning unit 17 (in short, the exposure position relative to the photosensitive drum 28) is performed]); and irradiating, on the photoconductor, the light corresponding to the test pattern according to the generated signal, ([a correction of timing for exposure by the scanning unit 17 (in short, the exposure position relative to the photosensitive drum 28) is performed, see 0042]).



Referring to claim 11, Hamaya teaches the method of an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein the test pattern includes a center test pattern located at a center of a main scanning direction of the intermediate transfer body, a left test pattern located at a left side of the center test pattern, and a right test pattern located at a right side of the center test pattern, ([0024] a sensor 15 (one example of a detection unit) for detecting test patterns formed on the belt 13 is provided in a position opposed to the bottom surface of the belt 13]).

Referring to claim 12, Hamaya teaches the method of an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), wherein the diagnosing of the condition of the image forming apparatus includes diagnosing a condition of at least one of the photoconductor, the intermediate transfer body, and a developing device, based on a defect detected from 

Referring to claim 13, Hamaya teaches the method of an image forming apparatus ([0020)] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), further including predicting a condition change of the image forming apparatus, based on a condition of the image forming apparatus, which is periodically diagnosed, or transmitting the condition of the image forming apparatus, which is periodically diagnosed, to a printing service management server, (see 0073 [the CPU 40 compares the fogging voltage obtained in S216 with a predetermined life voltage (S228), and if the fogging voltage value is greater than the life voltage value (S228: Yes), a notification is displayed on display unit 46 that it is the time for replacement of the photosensitive drum 28 (S229]).

Referring to claim 14, Hamaya teaches the method of an image forming apparatus ([0020] as shown in fig 1, is a general configuration of a printer 1, which is an image forming apparatus]), further including: displaying, (46 of fig 2) to a user, a diagnosis result of diagnosing a condition of the image forming apparatus; and displaying a diagnosis detail and a corrective measure in response to a user input with respect to the diagnosis result, ([see 0073, a notification is displayed on display unit 46 that the time for replacement of the photosensitive drum 28 is approaching (S231). [i.e. a diagnosis result of diagnosing a condition of the image forming apparatus]).



Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.